Allow me
first of all to congratulate Mr. Harri Holkeri on his
election as President of the Millennium session of the
General Assembly. The Polish delegation expresses its
satisfaction that the presidency of this session has been
entrusted to an eminent statesman from Finland, a
country with which we have ties of friendship and
cooperation based on common values and aspirations.
He may count on my delegation's full cooperation in
the performance of his important tasks.
29

My congratulations also to the Assembly's
outgoing President, Minister Theo-Ben Guribab, for the
outstanding commitment and skill he displayed during
his presidency.
On behalf of Poland, allow me also to welcome to
the United Nations the new Member, Tuvalu.
I should also like to express my appreciation to
the Secretary-General, Mr. Kofi Annan, for the
outstanding manner in which he has demonstrated his
qualities of leadership and good judgement, and in
particular for his inspirational report, “We the peoples:
the role of the United Nations in the twenty-first
century”.
Although the start of the new millennium is still a
few months away, a new era actually began a little
earlier. It was marked by the demise of the world's
ideological polarization into East and West and
division into three worlds, and by the emergence of the
world economy. Humankind enters this new era, the
age of globalization, with the immense opportunity to
expand the spheres of freedom and prosperity brought
by the triumph of democracy and advances in
technology, especially the achievements of the
information revolution.
Behind us we have left the twentieth century, an
age of extremes and profound contradictions. It was an
age of man's triumphs and downfalls, alternating
setbacks and advances in the evolution of the
international community. On the one hand, we have
witnessed of amazing scientific, technological and
material progress, the spread of human rights and
democracy and the development of universal
international institutions. On the other hand, it was also
an age of the most horrendous dramas in contemporary
human history, of the tragedies, atrocities and
devastation of two world wars, of the utmost contempt
for the human being, and of genocide and blind
violence perpetrated by utopias intent on thus building
“brave new worlds”. The Polish poet and Nobel
laureate in literature in 1980, Czeslaw Milosz, wrote in
The Witness of History that the twentieth century's
original contribution to the history of the human race
was “the near disappearance of the concept of values”
and concluded: “The extermination camp became the
central fact of the century.”
Nonetheless, the end of this century seems to
bring more optimism. This is not only the assessment
of the Foreign Minister of reborn and democratic
Poland. It is also the personal feeling of a man who,
having been a prisoner of two totalitarian systems, the
Nazi and the Communist — incidentally, I am, I think,
the only Foreign Minister to hold this “distinction” —
has known the sufferings specific to this century, and it
reflects the hope ingrained in human nature. But as
well as destruction and hatred, I have also been, since
as long ago as the days of the Holocaust, a witness of
and participant in a struggle for the dignity and the
rights of the human being and the process of my
country's recovery of independence and arduous
construction of democracy.
My history of active participation in transforming
the conditions of human existence, in its individual and
collective dimension, began in the yard of the
concentration camp of Auschwitz. Later, enlistment in
the Polish resistance and, in particular, participation in
assistance for the inhabitants of the Warsaw Ghetto.
Next, the unimaginable inferno of the Warsaw uprising
in 1944 and the death, as it seemed at the time, of
Warsaw. Finally, the end of the war. I remember the joy
and hope with which we greeted the United Nations
Charter and the Universal Declaration of Human
Rights. They gave me strength when I found myself
having to survive the ordeal of years in Communist
jails. From them, too, I drew inspiration on the journey
that eventually led me and my political friends to
Gdansk, the city for which our allies were unwilling to
die in 1939 and in which the next great turning-point in
the history of the past century was launched in 1980.
Indeed, two weeks ago we celebrated in Poland
the twentieth anniversary of the foundation of the
Solidarity movement, the Polish revolution that was at
first suppressed at gunpoint by the totalitarian regime
but that, becoming an emblem of hope, weathered
repression and an unfavourable set of international
circumstances. The rebirth of Solidarity in 1989 and
the Polish Round Table opened the way to historic
changes, including the fall of the Berlin Wall and the
collapse of the Communist bloc, and in consequence
set in motion a sweeping transformation of the
international system. Having been involved for over 60
years in these processes, as a writer, historian,
university lecturer and, currently, Foreign Minister, I
feel — if the Assembly will forgive the personal tone
of this confession — as if I were a living, physical
symbol of humanity's stormy voyage through the
history of the past century.
30

But let me also say that the traumatic experiences
of my nation have made the Poles exceptionally aware
of the value of peace and any manifestations of good
that are lastingly present in international life. Making
our contribution to the positive culmination of the
twentieth century and working towards the
revitalization of the message of the United Nations,
and thereby opening up new prospects for the
Organization, we see ourselves as full and active
members of the global family of nations. A further
source of the sense of security and confidence that
fortifies us in this role within the United Nations is that
we have become a member of the North Atlantic
Alliance and are forging ever-closer ties with the
European Union, which we expect to join in the near
future.
Bolstered by our accomplishments in the past
decade, having reclaimed our place on the international
stage, we are eager to participate together with other
nations in this generally perceptible shift towards
values. A yearning for a world imbued with moral
values is visible in all civilizations and religions. This
is especially evident in the waning of the unlawful use
of force in international life. The recent outbreaks seen
here and there are an echo of divisions and conflicts
that are fading along with the twentieth century. This
positive tendency can be observed in Europe, in the
Middle East, in North-East Asia and in other parts of
the world. Contributing to it is a growing respect for
human rights and appreciation of the economic and
social factors involved in their full achievement.
Against this background, the Polish people hold
in great esteem the peace mission of John Paul II, the
Pope from Poland — a Pope whose pontificate, like the
whole course of his life, personifies, beacon-like, an
unwavering adherence to values and, through the
symbol of open arms, understanding and reconciliation.
The Pope's position not only fills us with pride but is
also a model for our international behaviour. The
bearings guiding our actions, including here in the
United Nations, are tolerance, openness and respect for
the dignity and rights of the individual, minorities and
whole nations. We are determined to oppose every kind
of discrimination and prejudice, whether on ethnic,
national, religious or social grounds. In this cause,
Poland is and will continue to be a staunch ally of the
United Nations.
We are entering the twenty-first century with the
immense potential generated by the newest phase of the
revolution in science, technology, mass
communications, the opening up of frontiers, the
development of inter-societal ties and the
universalization of democracy and human rights. Most
of these phenomena are encompassed by the common
term “globalization”. For a number of years,
assessment of their consequences has, especially in the
wake of regional financial crises, been growing
increasingly contentious. Sometimes they are treated as
a force of nature sweeping all before them, as morally
neutral processes that can do good or harm and that
eventually will bring prosperity to all peoples or be a
source of crises, inequality and instability within
nations and on an international scale.
Globalization has unquestionably beneficial
effects in the sphere of trade, production, the spread of
modern technologies and capital flows. The
liberalization of international trade, the growth of
world output and the prosperity of societies should
bring a more equitable sharing of the benefits of
globalization. At the same time, there are looming
dangers, harmful side-effects and new problems whose
scale and nature we are not yet capable of identifying
correctly. The challenge facing us is to work together
to steer these processes in such a way that it is their
blessings that are mainly felt by humanity, and that
they are prevented from creating new divides in the
world. We must do everything in our power, including
here at the United Nations, to ensure that these
processes mean the globalization of good.
Faced with the opportunities, but also the threats,
presented by the evolution of human civilization at the
threshold of the third millennium, the international
community needs to organize around a question of
basic importance to the direction of its future
development. That was the purpose of the Government
of Poland when it decided, together with the
Governments of Chile, India, the Republic of Korea,
Mali, the United States and the Czech Republic, to
initiate broader international collaboration in the cause
of consolidation and promotion of democracy in the
world.
In this gathering there is no need to argue the
virtues of democracy. No one disputes the positive
interrelationship between democracy and human rights,
internal and international peace, economic growth and
prosperity and better realization of the principles of
justice and solidarity. At the same time, we cannot
ignore the threats to democracy, which are primarily of
31

an internal nature. They affect countries in the process
of democratic transition as well as so-called mature
democracies. They cover a wide spectrum, ranging
from poverty and economic underdevelopment, ethnic
conflicts and organized crime to corruption and the
exclusion of whole sectors of public life, notably
finance and the media, from democratic control, which
saps the foundations of democracy and demeans it in
the eyes of society. Democracy, its condition and
prospects, can and should be no less a legitimate
subject of international debate and cooperation than the
other great issues of our times: human rights,
disarmament, the environment and the like.
Imbued with this belief, we embarked, in
conjunction with a number of other States, on
organizing in June of this year an international
conference, “Towards a Community of Democracies”.
A total of 107 States accepted our invitation. Speaking
at the Warsaw conference, Secretary-General Kofi
Annan said,
“One of the greatest challenges to
humankind in the new century will be the
struggle to make the practice of democracy
equally universal. In that struggle, nations in
which democracy is already well established will
need to be vigilant in preserving that
achievement”.
The participants in the conference adopted the Warsaw
Declaration, in which they reaffirmed their
commitment to its catalogue of democratic values and
standards. They also undertook to pursue informal
cooperation to strengthen and promote democracy in
various international organizations. For obvious
reasons, the key question will be what can be done to
advance this cause in the framework of and through the
United Nations.
Let me take this opportunity to recall another
Polish initiative that also falls within the current of
responses to the harmful side effects of globalization
processes. In 1996, at the General Assembly, Poland
submitted a proposal to frame a universal legal
instrument, the first of its kind, that could help us
combat one of the greatest dangers of our times:
international organized crime. At this session the text
of that Convention will be presented to the General
Assembly for its approval.
The central issue of successive international
agendas is security. Though preserving international
peace and security is the main purpose of the United
Nations, States have also looked to other ways to
ensure their security: through creation of balance-of-
power systems, arms races and even the use of force.
Today we are trying to achieve such goals by different
means. Anachronistic doctrines of geopolitics and
spheres of influence are now fading into history. The
Roman maxim, “If you want peace, prepare for war” —
Si vis pacem para bellum — is becoming irrelevant.
Nevertheless, the problem of security remains a
pressing one, as the numerous conflicts and
humanitarian dramas in various parts of the world
make all too clear. In addition to crises and wars
inherited from the old international order, we are
plagued by conflicts which spring from poverty, ethnic
and religious strife or the atrophying of States' ability
to perform their basic functions: providing the people
living within their borders with internal security and
decent conditions of existence.
This new situation, in which security depends not
so much on purely military factors as on social
stability, on observance of human rights and the rights
of national minorities or on access to drinking water,
enhances the role of the United Nations, which can
draw on unique experience and a wide range of non-
military instruments for ensuring security. Fuller
involvement by the United Nations in the security
sphere as provided in the mandate deriving from its
Charter requires determined continuation of reform of
the Organization in this field, starting with a practical
redefinition of the role of the Security Council that
would extend its purview to non-traditional threats to
international security.
The Security Council must do what, in
accordance with the Charter, is expected of it by
Members and respond more decisively to signs of
budding conflicts or humanitarian disasters. The
Kosovo drama, like many others, could have been
avoided if Security Council members had displayed
sufficient imagination and resolve at the right time.
That would also have enabled us to avoid last year's
arguments and controversies over the issue of
humanitarian intervention. The inability of the Security
Council to respond robustly in such situations will
open the way to further precedents for sidestepping the
Charter and United Nations mechanisms in the security
sphere and could thereby lead to disintegration of this
system.
32

The success and effectiveness of the proposals
and recommendations contained in the Secretary-
General's Millennium report will depend on the
determination of the Security Council as the system's
lynch-pin. Poland endorses the report's perspective on
international problems and approach to tackling them.
We are in favour of stronger legal instruments for
stabilizing the international order; this refers to
situations involving threats to security and use of force,
to respect for human rights and to arms control and
limitation. In all these areas we must preserve the
primacy of the United Nations system over regional or
unilateral measures, which are acceptable only in the
exceptional circumstances in which the Security
Council and United Nations mechanisms are found
wanting.
In this context I should also like to pay tribute to
the Brahimi report on United Nations peace operations.
As a long-standing and very active participant in
United Nations peacekeeping missions, Poland is in
favour of streamlining the machinery for conducting
them — from decision-making to presence in the
field — and ensuring their greater effectiveness by
widening and making more adequate the array of
instruments with which such operations are equipped.
This means both the possibility of the use of force by
the units deployed in an operation and a wide spectrum
of peace-building and post-conflict rehabilitation
capabilities. I refer also to action aimed at advancing
human rights and laying the groundwork for democracy
in the institutional and civil society sphere. In our
view, in further work on the recommendations of the
report, greater emphasis should be put on the question
of cooperation between the United Nations and
regional organizations, an area in which lie many
hitherto untapped opportunities, as well on as a more
creative approach to conflict prevention.
We no longer seek foundations for a future
international order in military capacities, but to an ever
greater degree we are trying to build it on fair and
respected laws. The maxim Si vis pacem para iustitiam
which adorns the facade of the Palace of Justice in The
Hague no longer has quite the idealistic ring that it had
several decades ago. But we are also aware that though
administering justice through law is an indispensable
condition of peace, it is not yet a sufficient condition.
Our times, in which conflicts and instability are often a
result of poverty and underdevelopment, require the
application of a new maxim, a contemporary
paraphrase of the old ones: Si vis pacem para
solidaritatem.
Here, we are entering the domain of the
international economic order, in particular its financial
and trade dimensions. This is a sphere in which the
United Nations system must be much more active than
hitherto or run the risk of being sidelined by the new
and powerful non-State actors in international life. The
recently fashionable, if ill-defined, formula of global
governance should at the practical level be developed
in the United Nations framework or in concert with,
not parallel or counter to, the United Nations. First and
foremost, it is essential to intensify international efforts
to promote stability and predictability in international
economic relations, which includes strengthening the
new international financial architecture of a system and
institutions based on transparent rules.
What is also needed — and this is a point that
clearly emerges from the reports of the main
international organizations, the Secretary-General's
report included — is a new approach to development.
One has to agree with those who maintain that there is
no greater challenge today than global sustainable
development and that United Nations success or failure
will be crucial to the outcome of efforts by the
international community.
One of the key challenges facing the international
community as it enters the twenty-first century is
poverty reduction, especially in the least developed
countries. Success in this field requires wide
application of the principle of solidarity in
international economic relations. If globalization is to
be harnessed to development and poverty reduction,
more is needed than just better coordination among the
organizations active in the socio-economic sphere. It is
also necessary to stop perceiving development and
poverty reduction solely as technical problems. To
attack them effectively, there has to be a coherent
policy that comprises not only financial and technical
assistance but also substantive measures in the sphere
of education, culture, good governance, rule of law,
democratic institutions, etc.
International solidarity will not deliver results in
the shape of building up the production capacities of
the poorest countries and enabling them to reap
benefits from globalization processes without serious
efforts on the part of these countries themselves, in
33

particular rational economic policies and the ability to
make effective use of development aid.
Poland is joining in international endeavours to
further effective management of international
interdependence, with an appropriate role played by the
United Nations system and a key role by international
financial institutions in the organization of
international economic and financial cooperation. In
the framework of a poverty reduction strategy, we are
participating in the implementation of the Heavily
Indebted Poor Countries (HIPC) Initiative. Poland also
supports the European Union proposal that World
Trade Organization (WTO) members, including in the
first place the industrialized countries, should within a
year of the conclusion of a new trade round abolish
import tariffs and quotas on basically all exports from
the least developed countries.
It is precisely in order to stress what we believe
to be the crucial significance of solidarity in
maintaining peace, security and solidarity throughout
the world that the Polish Government, mindful of the
experiences of our recent history, will — together with
a few other countries — propose that the United
Nations proclaim 31 August as “International
Solidarity Day”; it is the date of the establishment of
the free and independent Solidarity trade union in
Poland in 1980.
The qualitatively new feature of the situation at
the turn of the century is not only the extent but the
greater complexity of the tasks facing our
Organization. Greater still are the expectations
associated with it of individuals, diverse groups,
nations and the whole international community. It is
essential that we not only understand the nature of the
new problems but also deal more effectively with the
matters that have to be tackled by the United Nations,
whether or not they form an explicit part of the
mandate deriving from the Charter. In roles ranging
from preserving peace to human rights, and from
development to protection of the natural environment,
the United Nations is irreplaceable. It is precisely
because of the nature of threats such as environmental
degradation in the contemporary world that a speedy
and comprehensive response by the United Nations is
needed. The sense of “one earth, one human race”
requires solidarity-driven and responsible action by all
the system's participants.
The tasks and expectations associated with the
United Nations require that its role in international
relations be strengthened. The system must continue to
be the legal and institutional infrastructure of the
international order. No other formula provides
sufficient legitimization for the performance of this
role. The United Nations Charter and Organization are
indispensable, in the first place, to small and medium-
sized countries. Marginalization of the United Nations
would lead to anarchy, in which the only law would be
the will of the great Powers and increasingly powerful
non-State actors.
The extremely positive trends towards
involvement of non-governmental organizations in
United Nations activities — a trend steadfastly
championed by Poland — must remain consonant with
the intergovernmental character of the Organization,
whose universal mandate stems from the legitimacy of
the States which are its Members. Within this system
we must, however, be mindful not only of the rights of
States but also of their obligations.
Accountability does not apply only to individuals,
though here we are in favour of prompt entry into force
of the treaty establishing the International Criminal
Court. We cannot allow the United Nations to tolerate a
situation of non-accountability of States for violations
of international law.
The successes of any organization, its usefulness
and effectiveness, are not only a matter of the
determination and unanimity of its members. Much
also depends on the resources at its disposal, the
efficiency of its procedures and the competence of the
people operating them. In the past, United Nations
officers have provided innumerable examples of their
dedication in pursuing the Organization's activities, of
their commitment to serving the ideals actuating the
United Nations. Better use needs to be made of their
potential through constant adaptation of the
Organization's structures and mechanisms to changing
tasks. That will also make for much better disposition
of the Organization's budget.
In our drive to rationalize the United Nations
budget, our focus should not be on ways of reducing it.
The real problem is that there is not enough money to
do all the things that everyone expects the Organization
to be doing. The United Nations budget should be
tailored to the tasks that we ask it to perform, but also
more effectively. We are also aware that the
34

Organization's regular budget and its peacekeeping
budget should be based on the principle of the ability
to pay and on realistic economic indicators. Poland is
prepared to accept any reasonable and fair changes that
may be agreed on the future scale of contributions. We
will play a constructive part in negotiations on this
problem.

